department of the treasury internal_revenue_service washington d c tax exempt and government entities dwision number release date date date xxokk xxook xxkxkk uniform issue list dear contact person identification_number contact number employer_identification_number form required to be filed tax years this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final the letter because you do not qualify for exemption as an organization describsd in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax retums on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office penalty file the returns in accordance with their failure_to_file the returns timely may result in a we will make this letter and our proposed adverse determination_letter available for public inspection under gade sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions instructions in notice action if you agree with our deletions yau do not need to take any further if you disagree with our proposed deletions follow the in accordance with code saction c we will notify the appropriate state officials of our determination by sending them a copy of this final tetter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your stale responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely robert choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number tax exempt and bovernment entities date date xxxxxx xxxxxx xxxxxx legend a mo x x dear xxxkxk xxxkxx xxxxkk yoxkxx we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_601 the basis for our conclusion is set forth below you are a nonprofit organization incorporated in the state of m your articles of incorporation provide that you are organized for any of the charitable purposes allowed under sec_501 c of the internal revenus code code you have three uncompensated directors on your board_of directors these three directors also serve as your officers at least two of your director officers are related by blood or business relationship you plan to educate youths on topics such as sexually transmitted diseases and drugs you also pian to promote abstinence you propose to accomplish these goals using speaking engagements novels theatrical plays and films specifically you plan to use a novel written by one of your directoriofficers and the corresponding play based on the novel part of your goal is to get that novel into schools nationwide and to have the novel translated into several foreign languages the former spouse of a receives x percent of the royalties from the sale distribution or printing of materials associated with the novel a may also be entitled to y percent of these royalties by virtue of the fact that a is the author a contract signed solely by purports to convey a’s interest in the royalties to you that same document also purports to convey all of a's interest in royalties from any future works to you but states that all of the royalties from any movies based an the novel will be retained by a you have not begun to operate at this point in tine however prior to your incorporation a put on three plays and some number of speaking engagements in an individual capacity a did not receive any compensation_for the speaking engagements a did receive money for the performance of the plays al of this money was used to pay play expenses in addition you have undertaken a financial obligation te repay a for play expenses no plays have bean performed since you were incorporated sec_501 of the code provides an exemption from taxation for organizations organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1 c -1 c of the income_tax regulations regulations provides that in order to be exempt as an organization described in sec_601 of the code the organization must be one that is both organized and operated for one or more of the purposes ‘specified in that section thus an organization that fails to meet either the organizational or operational_test is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if in activities which accomplish one or more of such exempt_activities specified in sec_601 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose it engages primarily sec_1 c -1 c of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 of the reguiations defines private_shareholder_or_individual as a person having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 ii of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest therefore to meet the requirement of this subsection it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests wv rul c b states that a nonprofit organization formed to generate community interest in the retention of classical music programming by a local for-profit radio station did net qualify for exemption under sec_501 of the code the organization sought program sponsors encouraged continuation of contracts by existing sponsors urged the public to patronize the sponsors solicited subscriptions to the station's programming guide and distributed materials promoting the classical music programs the organization's board_of directors did not include any representatives of the for-profit radio station and the organization received most of its support from the general_public the service found that the organization's efforts benefited the for-profit radio station in more than an incidental way thus served a private rather than public interest better business bureau of washington d c inc v us u s holds that the presence of a single non-exempt purpose if substantial in nature will preclude exemption regardless of the number or importance of statutorily exempt purposes in 71_tc_661 the tax_court considered whether an organization whose stated purposes were to teach and promulgate the gospel of jesus christ to develop and maintain a christian seminar center and international headquarters to make direct application of the corporation's funds in the aid and assistance of those considered to be in need ar infirm to contribute to institutions which seek to evangelize and disciple to provide scholarships ar other assistance for worthy and indigent students to share by media presentation the claims of the gospel of jesus christ and for such other charitable religious and educational_purposes as petitioner's directors may from time to time determine was exempt for income_tax under sec_501 of the code the court found that the organization's primary activity was the publication and sale of books written by its founder which were religiously inspired and oriented but were sold commercially the court concluded that the organization was not exempt under sec_501 of the code because it engaged in impermissible private benefit to its founder based on the information submitted you have failed to show that you will not be operated for a substantial nonexempt private purpose your activities are similar to those in christian manner international supra you operate primarily to promote distribute and sell a novel written by one of your director officers and to promots and sell performances of a play based on that novel you may also operate to obtain film options based on the novel all of these activities are simitar to commercial operations as royalties are generated from the sale of the novel and its derivative works a percentage of these royalties go to the former spouse of one of your director officers the rest of the royalties may go to your director officer who wrote the novel there does not appear to be any transfer of the underlying copyright to you which means that the true owner of that copyright may benefit from your promotion activities in the future these facts show that you like the organization in christian manner international operated for the benefit of private individuals inc supra are the payment of royalties to the former spouse of one of your director officers constitutes an impermissible private benefit the potential for royalty payments to one of your director officers and the residual copyright ownership by that director officer also constitutes inurement of your net_earnings to an insider sec_1 -1 d 1ii and sec_4 c -1 c of the regulations respectively make clear that both impermissible private benefit and inurement of net eamings to an insider are fatal to a determination of exempt status accordingly you de not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 of the code ‘you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and fo the bast of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you flle your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you rust file a proper power of attomey form_2848 power of attomey and declaration of representative if you have not already done and power_of_attorney www irs gov forms and publications for more information about representation see publication practice_before_the_irs all forms and publications mentioned in this letter can be found at if you f you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 b provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax tiyou have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements
